Wyly, J.,
dissenting. This is a proceeding by rule, under act No. 39, of the statutes of 1873, for the office of parish judge.
I think the suit should be dismissed, because the law under which it is brought is unconstitutional. My reasons for this conclusion were expressed in my dissenting opinions in Morgan v. Kennard, 25 An. 238, and Hughes v. Pitkin, 25 An. 127.
But laying out of view the unconstitutionality of the act, I still think this demand should be rejected, because the suit is not authorized by the statute under which it was brought. Act No. 39 is not a general law, or a law providing a remedy generally for cases where there is a controversy for office. It is a statute authorizing a summary proceeding by rule in the particular cases mentioned in the act, and none others. It authorizes a proceeding by rule where there is a dispute or controversy for a judicial office only, in the following cases :
First — Where the plaintiff was appointed judge by the Governor, confirmed by the Senate, and commissioned.
Second — Where he has been elected, and commissioned in pursuance of said election.
In these two cases only the statute declares that the “ commission shall be prima facie proof of the right of such person to hold and exercise such office * * * and such person, so commissioned, shall
have the right to proceed by rule before any court of competent jurisdiction to have himself declared to be entitled to such office, and to be inducted therein.” Sections 1 and 2, of act No. 39, acts 1873.
Woodruff does not pretend to have been commissioned in pursuance of an election. On the contrary, he alleges that he was appointed and commissioned by the Governor. He was not, however, confirmed by the Senate, the Legislature having adjourned before he was appointed.
*660Without legislating, this court can not declare the plaintiff entitled, to the benefit ol the act under which he sues, because it does not embrace his case. The law requires an appointment, a commission, and a confirmation of the appointment by the Senate. The plaintiff does not pretend that the Senate ever confirmed his appointment. He therefore has no more right to proceed under act No. 39 than any other contestant for office. His remedy is under the intrusion law. I dissent.